Citation Nr: 1002096	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-15 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected type II diabetes 
mellitus.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision, issued in 
September 2006 by the RO.  

During the course of his appeal, the Veteran was afforded a 
hearing held at the RO before the undersigned Veterans Law 
Judge in September 2009.  A transcript of that hearing has 
been associated with the claims file.  

Of preliminary importance, in a November 2008 VA Form 21-
4138, Statement in Support of Claim, the Veteran indicated 
that he elects not to pursue his claims of fir an increased 
evaluations for the service-connected peripheral neuropathy 
of the left and right, upper and lower extremities.  

Therefore, these issues are considered withdrawn, and the 
only issue currently before the Board is that of service 
connection for hypertension, to include as secondary to 
service-connected type II diabetes mellitus.  

Additionally, the Board notes that a VA Form 646, Statement 
of Accredited Representative in Appealed Case, dated in July 
2007, appears to include a request to reopen a previously 
denied claim of service connection for posttraumatic stress 
disorder.  There is no indication in the record that this 
matter has yet been addressed; hence, it is referred to the 
RO for appropriate action.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

The Veteran contends that his current hypertension is the 
result of his service-connected type II diabetes mellitus.  
Unfortunately, the Board finds that the pertinent medical 
evidence currently of record is insufficient to decide this 
matter.  

By way of procedural background, in the same August 2006 
rating decision, which denied service connection for 
hypertension, the RO granted service connection for type II 
diabetes mellitus associated with herbicide exposure, 
effective from November 4, 2005.  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).  

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994).  

Further, service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
held that when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service- 
connected condition, a veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the holding in Allen.  

Service treatment records are negative for any diagnosis of 
or treatment for hypertension.  Moreover, findings of 
treatment for hypertension are not reflected in the record 
until 1998.  

The private and VA treatment records, dated from September 
1998 to the present, indicate diagnosis of and ongoing 
treatment for hypertension.  

Significantly, a VA diabetes mellitus examination report, 
dated in July 2006, recorded a history that the Veteran was 
first diagnosed with diabetes mellitus in 2001.  The examiner 
noted that the Veteran was also first diagnosed with 
hypertension in 2002.  

The examiner opined that the type II diabetes mellitus was 
secondary to herbicide exposure in service.  Further, the 
examiner concluded that the Veteran's hypertension with 
microalbuminuria had its onset post-diabetes, and that it was 
at least as likely as not caused by to the result of his type 
II diabetes mellitus.  

Significantly, no additional medical information, description 
or explanation was included in the examination report apart 
from the examiner's opinion and summary of the Veteran's 
medical history.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In this regard, the Board finds that it is necessary to 
obtain another medical opinion to more adequately addresses 
the medical nexus question in light the facts established by 
the evidence in the claims file.  

The Board reminds the Veteran that the duty to assist is not 
a one-way street, and that he has a duty to cooperate, to 
include reporting for examination.  38 C.F.R. §§ 3.326, 
3.327, 3.655 (b) (2009); see also Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  He is advised that he has an 
obligation to assist VA in the development of his claim, and 
that failure to do so may result in an adverse decision.  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 C.F.R. § 3.159 (2009).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  

Hence, in addition to the requested actions, the RO should 
also undertake any other development or notification action 
deemed warranted by VCAA prior to readjudicating the claim on 
appeal.  The RO's adjudication of the claim should include 
consideration of all evidence added to the record since the 
RO's last adjudication of the claim).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the Veteran in order to 
request that he provide sufficient 
information, and if necessary, 
authorization, to enable the RO to obtain 
any outstanding evidence relevant to the 
claim of service connection.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
records referred to by the Veteran not 
already on file.  

2.  After any available records are added 
to the claims file, the RO should 
schedule the Veteran for the appropriate 
VA examination(s) to determine the nature 
and likely etiology of his hypertension.  
The Veteran's claims file must be 
reviewed by the examiner(s).  All 
indicated tests should be performed and 
all findings should be reported in 
detail.  

Based on his/her review of the case, the 
VA examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's 
hypertension was due to the exposure to 
Agent Orange or other event of the 
Veteran's period of active service or 
otherwise was caused or aggravated by a 
service-connected disability, 
specifically to include type II diabetes 
mellitus.  

The examiner(s) should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  If 
the Veteran fails, without good cause, to 
report to the scheduled examination, the 
RO should apply the provisions of 38 
C.F.R. § 3.655(b), as appropriate.  

3.  Following completion of all indicated 
development, the RO should readjudicate 
the claim of service connection in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the Veteran should be furnished with a 
Supplemental Statement of the Case and 
afforded an appropriate opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  




